EXAMINER’S AMENDMENT

1.	An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Harriet Strimpel on May 12, 2022.

The application has been amended as follows:
In the Claims:

		The first line of claim 20 is amended to read:
	A method ligating a 3’ polynucleotide adapter to a population of target polynucleotides,

REASONS FOR ALLOWANCE
2.	The following is an examiner’s statement of reasons for allowance:  As previously indicated, the claimed invention is novel and unobvious over the closest cited prior art of Raine et al. (U.S. Patent Pub. No. 2019/0194649, cited on IDS of 09/23/2020) and Wong et al. (U.S. Patent Pub. No. 2015/0105275), and no additional prior art was identified that teaches a composition comprising a partially double-stranded polynucleotide having a top strand and a bottom strand as currently claimed. 
Claims 4, 7, 10 and 13 that were non-elected claims to additional species, are rejoined with claims 1-3, 5, 6, 8, 9, 11, 12, 14-19 and 30 as provided by 37 CFR 1.141, since these claims depend from or otherwise require all the limitations of an allowable generic claim.  In addition, claims 20-29, drawn to a method of ligating a 3’ polynucleotide adapter to polynucleotides, are rejoined with claims 1-19 and 30, in accordance with MPEP 821.04(b) since these claims are ultimately dependent from the allowable product base claim 1, or otherwise include all the limitations of an allowable base claim.  These claims have been renumbered accordingly. 
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany an issue fee.  Such admissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to David C. Thomas whose telephone number is 571-272-3320 and whose fax number is 571-273-3320.  The examiner can normally be reached on 5 days, 9-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/David C Thomas/
Primary Examiner, Art Unit 1637